UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

     

x
JODI MORALES, : 7 Pe 16/20-':
Plaintiff, : " ee oe EE fen
: ORDER —
Vv.
18 CV 8834 (VB)
MEGAN J. BRENNAN, Postmaster General,
Defendant. :
x

 

This Order amends the Court’s March 16, 2020, Order. (Doc. #94).

With respect to the case management conference scheduled for April 2, 2020, at 11:00
a.m., plaintiff and defense counsel each shall attend by calling the following number and
entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

The parties should be on the line by 11:00 a.m. and announce their names before
speaking.

In the event plaintiff has retained counsel by the April 2, 2020, case management
conference, counsel shall attend by using the above call-in information.

By close of business tomorrow, March 20, 2020, defense counsel shall mail a copy of
this Order to plaintiff and file on the ECF docket proof of service of same.
Dated: March 19, 2020

White Plains, NY
SO ORDERED;

\Vunf

Vincent L. Briccetti
United States District Judge

  

 

 

 
